Citation Nr: 1638552	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for bilateral hearing loss, evaluated at 10 percent prior to June 27, 2013, and at 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of the DRO hearing is associated with the claims folder.  In the Veteran's July 2012 substantive appeal, he requested a Board hearing.  However, the Veteran withdrew that request in a June 2013 submission.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for tinnitus, remand is required for an addendum opinion.  In a 2010 VA examination, the examiner stated that the Veteran denied any noises in his ears.  In a February 2012 statement, the Veteran reported that he did not remember denying tinnitus.  In an April 2012 VA examination, the examiner state that the Veteran did not report tinnitus as he reported he didn't experience any type of ear noise.  In a June 2013 VA audiological examination, Veteran reported ringing in his left ear as long as he could remember, but not in his right ear (in which he is deaf).  The examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure, noting the vague date of onset, longstanding history of ringing in the ears, and lack of complaint of ringing in the ears in service, and in-service and post-service noise exposure.  The examiner then noted, however, that the relationship between hearing loss and tinnitus is well documented in the literature.  The examiner failed to elaborate on this relationship between hearing loss and tinnitus and also failed to opine as to whether the Veteran's tinnitus was related to his service-connected hearing loss.  As such, a remand is warranted to obtain clarification. 

Regarding the Veteran's claim for an increased rating for bilateral hearing loss, remand is required to obtain clarification of private medical records.  If a private medical opinion addresses missing information that is relevant, factual, and objective-that is, not a matter of opinion-VA should seek clarification, request the claimant to do so, or explain why such clarification is unnecessary.  Savage v. Shinseki, 24 Vet. App. 259, 268-69 (2011).  Hearing loss can be rated based on speech discrimination testing, but Maryland CNC testing must be used.  See 38 C.F.R. §4.85 (a) (2015) (requiring the use of the Maryland CNC speech discrimination test for audiological examinations utilized for rating purposes).  Here, two private audiograms dated in August 2011 and December 2011 provide speech discrimination scores.  However, it is unclear whether the speech discrimination tests were performed using the Maryland CNC test.  If so, the August 2011 and December 2011 audiological reports could potentially affect the outcome of his increased rating claim.  Thus, a remand is also warranted to obtain clarification regarding these findings.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Ask the Veteran to contact the audiologists who performed the audiograms in August 2011 and December 2011 to address whether or not the speech recognition scores reported on the August 2011 and December 2011 audiological reports utilized the Maryland CNC test.  In the alternative, notify the Veteran that he can provide VA the contact information and appropriate medical releases for the private audiologists to allow VA to seek clarification regarding the findings.  All information obtained must be made part of the file.  Should the Veteran provide such contact information, all attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, obtain a VA audiological examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Regarding tinnitus, the examiner must provide the following opinions:

a. Is it at least as likely as not (a 50 per cent or greater probability) that tinnitus is causally or etiologically related to the service-connected hearing loss? 

b. Is it at least as likely as not (a 50 per cent or greater probability) that tinnitus is aggravated by the service-connected hearing loss?

The examiner must also elaborate on the prior opinion in the June 2013 VA examination in which well documented literature on the relationship between hearing loss and tinnitus was noted.  

Regarding the service-connected hearing loss, the examiner must conduct a VA audiology evaluation to determine the current severity of the Veteran's service-connected bilateral hearing loss.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.  The appropriate Disability Benefits Questionnaire must be utilized.  The audiologist must also describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the evaluation report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




